Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9 are pending and under examination in this office action.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 01/03/20 and 10/18/2018. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites a “battery part” it is suggested to simple recite battery with no parts as it is confusing what is been referred to.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Southam et al. (US 6,171,294).
	With regards to instant claim 1,  Southam teaches a transdermal patch (see abstract and col. 3, lines 52+) to the skin (biological tissue) comprising an active agent fentanyl (see abstract)housed to a battery (see Fig. 1) for contact to start the reaction (as required by instant claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southam et al. (US 6,171,294) in view of Joshi et al. (pain Management ; 6(2); 2016) and further in view of Nitzan et al. (US 7,340,310) and Karp et al. (US 2013/0280334)
With regards to instant claim 1,  Southam teaches a transdermal patch (see abstract and col. 3, lines 52+) to the skin (biological tissue) comprising an active agent fentanyl (see abstract)housed to a battery (see Fig. 1) includes a positively charged  and a negatively charged (see col. 2, lines 7+) and is in contact with the active agent (see col. 9, lines 35-50) with housing (see Fig.1, as required by instant claim 2) wherein the battery comprises both positive and negative electrode (see col. 11, lines 45+ and Fig. 1, as required by instant claim 3 in part and 6) having a gel separator (i.e., hydrogel see col. 11, lines 24+) for contact to start the reaction (as required by instant claim 1).
However, fails to teach the separator has no electrolyte and did not per se teach that the partition wall was removed.
Joshi teaches a fentanyl ionotophorectic transdermal system for pain management 
    PNG
    media_image1.png
    628
    438
    media_image1.png
    Greyscale
wherein it comprises a cell battery for system power wherein the drug unit consists of four main elements: interface module, bottom housing assembly, skin adhesive and release liner (see above illustration) wherein the interface module is a plastic injection molded part that is utilized to connect the drug unit to the controller. In addition to providing electrical and mechanical connection between the drug unit and the controller and drug unit contains anode and cathode electrodes and hydrogels that convert the electrical current from the controller into the flux of fentanyl ions through the skin.
Nitzan teaches electrode useful for dermal patch (see abstract),  comprises an electrically-conductive layer wherein the electrode comprises zinc (see abstract) wherein the power source is a battery (see col. 3, lines 40+).
Karp et al. teaches self-assembled gel compositions can be used in a transdermal patch wherein the gel is xerogel (see 0121).
It would be obvious to one of ordinary skill in the art to have expanded the teachings of Southam to include Joshi, Nitzan and Karp to provide a biological tissue transdermal patch  comprising a battery and an active agent and substitute the hydrogel for a xero gel with a reasonable expectation of success as the art recognizes xerogel can be used in a transdermal patch because self-assembled gel compositions can be used in transdermal delivery (e.g., transdermal patches, can be combined with other external devices which can be applied on the skin. The modification is within the purview of the skilled artisan to make a bio transdermal patch that operates via a battery to deliver active agent to the system when turned on.

No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/12/22